DETAILED ACTION
This Office Action is in response to Application 16/095,762 filed on October 23, 2018. 
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2018 was filed on the mailing date of the Application 16/095,762 on October 23, 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on October 23, 2018 have been received.
Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on October 23, 2018 are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1 - 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation element “a control module” in the preamble but then recites the limitation element “at least one of the control module" in the third limitation of claim 1. This limitation element “at least one of the control module" renders the limitation element “a control module” in the preamble indefinite. On the one hand, the limitation element “at least one of the control module" may be construed as the “the control module” as recited in the preamble. On the other hand, the limitation element “at least one of the control module" may be construed as “the control module” as recited in the preamble, in addition to other unspecified control modules.  It is suggested that this limitation element in the third limitation of claim 1 be amended to overcome this indefiniteness rejection. For example, Applicant may amend this limitation element to read as follows: “the control module” or “the control module and any other peripheral control modules.” Alternatively, Applicant may cancel claim 1 to overcome this claim rejection. Furthermore, claims 2 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on the basis of dependency.  For examination 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7-12, & 14-15 are rejected under 103 as being unpatentable over Einav (US Pub. 20180/215091), in view of Fima (US Pub. 2006/0168611). 

Regarding claim 1, Einav teaches a control module for a three-dimensional (3D) printing system (Einav: para [0051], a control module 140 configured to control any of feeder(s) 150, heating element(s) 120 and positioning unit . . . control module 140 provides continuous control of the manufacturing process (not merely a layer-by-layer control as in other additive manufacturing processes), the module comprising:
multiple input interfaces (Einav; para [0052], Control module 140 may comprise multiple sensors 142 of various types [i.e., multiple input interfaces] (e.g., laser scanners, cameras, IR sensors, inductive and capacitance sensors, acoustic sensors, temperature sensors) configured to monitor the production process, e.g., measure positions of system elements, measure temperatures such as actual material and nozzle temperature profile and compare to planned and or past data, surface temperatures, measure material properties (e.g., volume, material mixtures and properties of material components) and their variation; Explanation: the limitation “multiple input interfaces” is not explicitly detailed by Einav. This limitation element shall be detailed by Fima . See analysis above for limitation elements explicitly detailed by Einav); 
multiple output interfaces (Einav; para [0052]; Explanation: the limitation “multiple output interfaces” is not explicitly detailed by Einav. This limitation element shall be detailed by Fima. See analysis above for limitation elements explicitly detailed by Einav); and
 a power supply interface to provide power to at least one of the control module and any devices via the output interfaces (Explanation: this limitation is not explicitly disclosed by Einav. This limitation element shall be addressed by Fima. See analysis above for limitation elements explicitly taught by Einav); wherein the control module (Einav: Fig 1A, module 140) is configured to: 
receive instructions from a central control unit via at least one of the input interfaces (Explanation: this limitation is not explicitly disclosed by Einav. This limitation element shall be addressed by Fima. See analysis above for limitation elements explicitly taught by Einav); and 
command a range of electromechanical devices via at least one of the output interfaces (Explanation: this limitation is not explicitly disclosed by Einav. This limitation element shall be addressed by Fima. See analysis above for limitation elements explicitly taught by Einav), 
but Einav does not explicitly disclose control module for a three-dimensional (3D) printing system, the module comprising: 
multiple input interfaces; 
multiple output interfaces; and 
a power supply interface to provide power to at least one of the control module and any devices via the output interfaces;  wherein the control module is configured to:
 receive instructions from a central control unit via at least one of the input interfaces; and
 command a range of electromechanical devices via at least one of the output interfaces.

However, Fima teaches a control module for a three-dimensional (3D) printing system (Fima: para [0062], block diagram of . . . for monitoring and controlling a fluid-based system . . . The architecture of the system 200 includes two basic circuit modules . . .The second module is a motherboard 210 [i.e., control module] , which acts as a . . . controller; para [0060], various embodiments below can be integrated into larger systems that perform useful operations in addition to monitoring and controlling systems involving water and/or other fluids), the module comprising: 
multiple input interfaces (Fima: para [0064], In the system 200, multiple interface modules 220 are connected to the motherboard 210 [i.e., control module] . . . each interface module 220 plugs into the motherboard 210. The motherboard 210 receives sensor information provided by the interface modules 220 [i.e., multiple input interfaces]; The motherboard 210 sends control information to an interface module 220 [i.e., multiple output interfaces]; para [0063], Each interface module 220 is connected to a respective sensor and/or control valve of an object (e.g., an appliance, a pipe . . . As such, each interface module 220 can receive, as an input, sensor information indicative of system conditions and/or send, as an output, control information to, for example, open or close a valve; para [0115]; Fig 1, modules 210 & and 220); 
multiple output interfaces (Fima: para [0064]; para [0063]; para [0115]; Fig 1, modules 210 & and 220); and
 a power supply interface to provide power to at least one of the control module and any devices via the output interfaces (Fima: para [0067], Power for interface modules 220 [i.e., output interfaces] can be provided by power supplies [i.e., power supply interface] of the motherboard 210 [i.e., the control module]; para [0082], The microcontroller 30 [i.e., the control module] is supplied with power from the power supply 52 [i.e., power supply interface] . . . The power supply 52 includes, for example, 24 VDC, 24 VAC, and/or some or all of the different voltages shown in FIG. 3A, namely +12 VDC, -12 VDC, +3.3 VDC, and +5 VDC. These are typical operating voltages for various integrated circuits and are employed . . . to operate the different sensors 32, 34, 36 and 38, [i.e., devices] as well as other elements . . . Some of these voltages are supplied through the microcontroller 30, and others are obtained directly from the power supply 52; Fig 3A, module 52 & 30); wherein the control module (Fig 1, modules 210) is configured to: 
receive instructions from a central control unit via at least one of the input interfaces (Fima: para [0102], The master motherboard [i.e., central control unit] communicates [i.e., by sending instructions via an input interface] with and controls slave motherboards [i.e., the control module] via a private controller area network (CAN) bus. Multiple systems may be connected via a local area network connection); and 
command a range of electromechanical devices via at least one of the output interfaces (Fima: para [0196], the controller 5110 [i.e., the control module]  sends control signals 5150  [i.e., command] to the interface module 5120 [i.e., output interface], instructing the interface module 5120 to take action. In response, the interface module 5120 sends control signal(s) 5180 to fluid control device(s)  5140 [i.e., electromechanical devices] to impede the flow of water in the conduit and drain water from the conduit . . .  the fluid control device(s) 5140 can be implemented as one or more valves (e.g., solenoid, motorized ball, etc.) [i.e., a range]; para [0176], the fan [i.e., another type of electromechanical device] associated with a location is shut off; para [0128], a single buzzer 161 [i.e., another type of electromechanical device] is provided on the motherboard. It provides an audible warning of an alarm condition. Four external alarm outputs 165 are available on the motherboard. Four external buzzers, bells, sirens or warning lights may be remotely located within the boundaries of an installation; para [0089]).

Fima: para [0203] & para [0186]).

Regarding claim 2, modified Einav further teaches the control module according to claim 1, and Fima also teaches a control module, wherein the input interfaces comprise: 
at least one centralised control bus (para [0116], Three different serial port protocols are supported (available concurrently) . . . a serial peripheral interface (SPI) bus [i.e., centralized control bus] used to control additional peripheral devices on a given system) and
 at least one distributed control bus (Fima: para [0102],  The master motherboard communicates with and controls slave motherboards via a private controller area network (CAN) bus [i.e., distributed control bus].  Multiple systems may be connected via a local area network connection). 

Regarding claim 3, modified Einav further teaches the control module according to claim 1, and Fima also teaches a control module, comprising: 
a daisy-chain output interface (Fima: para [0186], The controller 4860 [i.e., control module] is coupled [i.e., by an daisy-chain output interface] to the meter 4870-1 which is coupled to the meter 4870-2, which is coupled to the meter 4870-3, and so on. Such a daisy chained approach simplifies wiring to the controller 4860 for wired implementations; claim 28).

Regarding claim 4, modified Einav further teaches the control module according to claim 1, and Fima also teaches a control module, comprising: 
a micro-controller output interface (para [0117], the interface module includes an expansion connector 113 [i.e., micro-controller output interface]. Many of the control signals used by the onboard microcontroller on the stand-alone version are routed to this connector. This allows a microcontroller found on the motherboard to monitor and control plug-in interface modules in the same manner as the onboard microcontroller on a stand-alone interface module)

Regarding claim 5, modified Einav further teaches control module according to claim 1, and Fima also teaches a control module, comprising: 
a micro-controller (Fima: para [0122], the motherboard [i.e., control module] is a very high integration design provided by no less then ten microcontrollers. At the heart of the board is a master microcontroller 141, such as a Cygnal Integrated Product microcontroller, C8051F042 [i.e., micro-controller); 
a differential receiver (Fima: [0066],  communicates with the motherboard 210 [i.e., control module], which includes a receiver/transmitter 230 and an antenna 240; para [0149], The slave panel communication block 1450 provides an interface by which the motherboard can communicate with 50 slave panels (motherboards) using RS-485 multi-drop communication [i.e., Differential signaling protocol ]); 
a motor controller (Einav: para [0064], FIG. 6A schematically illustrates feeder 150 receiving strands 90 and directing them to tip 110 and comprises strand timing module 151 having a plurality of motors 131 [i.e., by the motor controller] and wheels 152 driven by respective motors 131 and configured to move and control strands 90 fed to tip; Fima: para [0206], The flow valve 5350 has a motor with input terminals. Upon reception of a control signal [i.e., by the motor controller], the motor rotates the ball of the flow valve 5350 to the closed position. In some embodiments, the flow valve 5350 is heavily insulated to prevent it from freezing); 
an application-specific integrated circuit (ASIC) (Fima: para [0103], The system is based on state of the art microcontrollers, which are in fact complete computers on a chip, or system(s) on a chip (SoC) [i.e., application-specific integrated circuit (ASIC)]. The microcontroller is completely programmable, allowing new features and functionality to be added at any time, in the field via the Internet. When this feature is combined with the hardware expansion capabilities described previously, the system has virtually unlimited expansion capability; para [0122]); and 
a differential transmitter (Fima: paras [0066] & [0149]).

Regarding claim 7, modified Einav further teaches the control module according to claim 1, wherein the power supply interface is configured to accept a range of voltage inputs (Fima: para [0067]).

Regarding claims 8 – 10, modified Einav teaches the claimed control module. Therefore, modified Einav teaches the modular control system for controlling a three-dimensional (3D) printing system.

Regarding claims 11-13, & 15, modified Einav teaches the claimed control module. Therefore, modified Einav teaches the non-transitory computer-readable storage medium comprising a set of computer-readable instructions. 

Claim 6 is rejected under 103 as being unpatentable over Einav (US Pub. 20180/215091), in view of Fima (US Pub. 2006/0168611), and in further view of Ortiz (US Pub. 2015/0372622). 

Regarding claim 6, modified Einav further teaches the control module according to claim 1, wherein the output interfaces are configured to control at least one of:
a low power DC motor driver (Fima: para [0118] – [0119], driven by a PNP transistor driver . . .  A relay [i.e., driver] is used to drive the valve output 123. The relay is a latching relay. Two control drivers 121 are incorporated in the design, one to latch the relay and one to reset the relay. The latching relay can be configured to provide either 24 vac or 24 vdc, to allow the use of either an AC or DC valve set by two jumpers 122, 125; Explanation: the limitation “low power DC motor driver” is not explicitly disclosed by Einav or Fima. This limitation element shall be addressed by Ortiz. See analysis above for limitation elements explicitly taught by Einav and Fima), and 
a high power DC motor driver (Fima: para [0118] – [0119]; Explanation: the limitation “high power DC motor driver” is not explicitly disclosed by Einav or Fima. This limitation element shall be addressed by Ortiz. See analysis above for limitation elements explicitly taught by Einav and Fima), 
but modified Einav does not explicitly disclose the control module according to claim 1, wherein the output interfaces are configured to control at least one of:
a low power DC motor driver, and 
a high power DC motor driver. 

However, Ortiz teaches the control module according to claim 1, wherein the output interfaces are configured to control at least one of:
a low power DC motor driver (Ortiz: para [0034], The low power motor drive electronics 150 is coupled to the bidirectional LVPS 140. The low power motor drive electronics 150 controls operation of one or more low power motors, shown here as motors 152 and 153. The low power motor drive electronics 150 provides drive power to the low power motors; Claim 4), and 
a high power DC motor driver (Ortiz: para [0031], High power motor drive electronics 130 [i.e., high power DC motor driver] is coupled to the energy storage capacitance 124, and provides drive power to one or more high power motors, shown here as motors 132, when the motors are sinking power, and returns power from the high power motors 132 back to the energy storage capacitance 124 when the high power motors 132 are sourcing power. Accordingly, the high power motor drive electronics 130 provides bidirectional power flow 134. The high power motor drive electronics 130
may draw a significant ripple current. The high power motor drive electronics 130 may provide power to the high power motors 132; Claim 4). 

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Einav to incorporate the teachings of Ortiz for a wherein the output interfaces are configured to control a low power DC motor driver and high power DC motor driver. The one of ordinary skill in the art would have been motivated to do so in order to efficiently and safely operate both low power DC and high power DC motors with the control module, thereby increasing the types of motors that may be interfaced with three-dimensional (3D) printing system and preventing ripple current produced by high power DC motors from destabilizing electronics on a control module (Ortiz: para [0002] & [0007]).

Claim 13 is rejected under 103 as being unpatentable over Einav (US Pub. 20180/215091), in view of Fima (US Pub. 2006/0168611), and in further view of Mead (US Pub. 2008/0270755)


the at least one established connection is a distributed connection (Fima: para [0102],  The master motherboard communicates with and controls slave motherboards via a private controller area network (CAN) bus [i.e., distributed connection].  Multiple systems may be connected via a local area network connection), and the at least one processor is caused to: 
transmit high-level instructions from a central control unit to at least one multi-purpose control module; and 
translate the high-level instructions in to low-level instructions to control any electromechanical device(s) connected to the at least one multi-purpose control module, 
but modified Einav does not explicitly disclose the non-transitory computer-readable storage medium according to claim 11, wherein the at least one processor is caused to: transmit high-level instructions from a central control unit to at least one multi-purpose control module; and translate the high-level instructions in to low-level instructions to control any electromechanical device(s) connected to the at least one multi-purpose control module.
However, Mead teaches non-transitory computer-readable storage medium according to claim 11, wherein the at least one processor is caused to: 
transmit high-level instructions from a central control unit to at least one multi-purpose control module (Mead: paras [0071] - [0072], the servo control engine 811 is operable to perform functions including and related to servo media control functions based on servo control instructions (e.g., as originally provided as high level instructions from the main processor 862 [i.e., central control unit] and then translated into bit level instructions by the RISC  processor 810 [i.e., one multi-purpose control module]). The servo control engine 811 is operable to perform basic servo formatting functionality generally at a channel control level . . .  The data event engine 812 is operable to provide strobes to a time disk formatter events based on data event instructions (e.g., as originally provided as high level instructions from the main processor 862 and then translated into bit level instructions by the RISC processor 810) . . .  The data event engine 812 [i.e., processor] is operable to performing [i.e., controlling] the timing of disk formatting [i.e., electromechanical device(s) ] based on delays from servo address marks (SAMs); and 
translate the high-level instructions in to low-level instructions to control any electromechanical device(s) connected to the at least one multi-purpose control module (Mead: paras [0071] - [0072]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Einav to incorporate the teachings of Mead for transmitting high-level instructions from a central control unit to at least one multi-purpose control module and translating the high-level instructions in to low-level instructions to control any electromechanical device(s) connected to the at least one multi-purpose control module. The one of ordinary skill in the art would have been motivated to do so in order to offload a computationally intensive high-level instruction translation from the central control unit to a multi-purpose control module, thereby increasing the overall performance of the invention and reducing the firmware complexity of the invention (Mead: paras [0009] & [0011]).

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Pontius (US Pub. 2003/0135675)

Kumar (US Pub. 2007/0183169)
Burton (US Pub. 2010/0268850) 
Salerno (US Pat. 7,259,953)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/10/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115